UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2011 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number 1-12431 Unity Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3282551 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 64 Old Highway 22, Clinton, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code(908) 730-7630 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934,as amended, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a nonaccelerated filer (as defined in Exchange Act Rule 12b-2): Large accelerated filer o Accelerated filero Nonaccelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act: Yeso Nox The number of shares outstanding of each of the registrant’s classes of common equity stock, as ofMay 1, 2011 common stock, no par value:7,222,449 shares outstanding Table of Contents Page # PART I CONSOLIDATED FINANCIAL INFORMATION ITEM 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets at March 31, 2011, December 31, 2010, andMarch 31, 2010 1 Consolidated Statements ofOperations for the threemonths ended March 31, 2011 and2010 2 Consolidated Statements of Changes in Shareholders’ Equity for thethree months ended March 31, 2011 and2010 3 Consolidated Statements of Cash Flows for thethree months ended March 31, 2011 and2010 4 Notes to the Consolidated Financial Statements 5 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 36 ITEM 4 Controls and Procedures 36 PART II OTHER INFORMATION 37 ITEM 1 Legal Proceedings 37 ITEM 1A Risk Factors 37 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 3 Defaults upon Senior Securities 37 ITEM 4 Reserved 37 ITEM 5 Other Information 37 ITEM 6 Exhibits 37 SIGNATURES 37 EXHIBIT INDEX 38 Exhibit 31.1 40 Exhibit 31.2 41 Exhibit 32.1 42 PART I - CONSOLIDATED FINANCIAL INFORMATION Item 1.Consolidated Financial Statements (Unaudited) Unity Bancorp, Inc. Consolidated Balance Sheets (Unaudited) Amounts in thousands, except percentages March 31, 2011 December 31, 2010 March 31, 2010 ASSETS Cash and due from banks $ $ $ Federal funds sold and interest-bearing deposits Cash and cash equivalents Securities: Securities available for sale, at fair value Securities held to maturity (fair value of $17,774, $21,351, and $25,310, respectively) Total securities Loans: SBA loans held for sale SBA loans held to maturity SBA 504 loans Commercial loans Residential mortgage loans Consumer loans Total loans Allowance for loan losses ) ) ) Net loans Premises and equipment, net Bank owned life insurance (BOLI) Deferred tax assets Federal Home Loan Bank stock, at cost Accrued interest receivable Prepaid FDIC insurance Other real estate owned (OREO) Goodwill and other intangibles Other assets Total Assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Noninterest-bearing demand deposits $ $ $ Interest-bearing demand deposits Savings deposits Time deposits, under $100,000 Time deposits, $100,000 and over Total deposits Borrowed funds Subordinated debentures Accrued interest payable Accrued expenses and other liabilities Total liabilities Commitments and contingencies - - - Shareholders' equity: Cumulative perpetual preferred stock Common stock Accumuluated deficit ) ) ) Treasury stock at cost - ) ) Accumulated other comprehensive income (loss) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ $ Preferred shares 21 21 21 Issued common shares Outstanding common shares The accompanying notes to the Consolidated Financial Statements are an integral part of these statements. Page 1 Unity Bancorp Consolidated Statements of Operations (Unaudited) For the three months ended March 31, (In thousands, except per share amounts) INTEREST INCOME Federal funds sold and interest-bearing deposits $
